Citation Nr: 1447310	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-10 615	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent from November 12, 2009 to March 17, 2014, for left foot plantar fasciitis with pes planus.

2.  Entitlement to an initial rating higher than 10 percent from November 12, 2009 to March 17, 2014, for right foot plantar fasciitis with pes planus.

3.  Entitlement to a rating higher than 30 percent for bilateral (left and right foot) plantar fasciitis with pes planus since March 17, 2014.

4.  Entitlement to an initial compensable rating for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1973 to November 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from January 2011 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Initially, separate ratings were assigned for the left and right foot disabilities, but during the course of the appeal an April 2014 rating decision assigned a higher, albeit collective (single), 30 percent rating for the service-connected bilateral plantar fasciitis with pes planus as of March 17, 2014.  So this appeal now concerns whether ratings higher than 10 percent were warranted for the period prior to that date, and whether a rating higher than 30 percent has been warranted since.

Also note the Veteran requested a hearing concerning his claims that was to be held at the Board's offices in Washington, DC (Central Office (CO) hearing), but he withdrew this request in July 2014 - citing his limited mobility and, therefore, inability to travel to this hearing.  He therefore asked the Board to make a decision on the record as it is.


FINDINGS OF FACT

1.  During the period prior to March 17, 2014, the left and right foot plantar fasciitis with pes planus was manifested by mild symptoms including pain with pain on manipulation and use of the feet.

2.  But since March 17, 2014, the bilateral (left and right) plantar fasciitis with pes planus more closely resembles pronounced flat feet with manifestations of marked pronation and extreme tenderness of the plantar surfaces of the feet with no improvement by orthopedic shoes or appliances.

3.  During the course of this appeal, the Veteran's chronic sinusitis has only been detected by X-rays; the Veteran has not had 1 or 2 incapacitating episodes during the past 12 months and there is no credible indication of 4 to 6 nonincapacitating episodes during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for the left foot plantar fasciitis with pes planus from November 12, 2009 to March 17, 2014.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (Codes) 5020, 5276, 5284 (2014).

2.  The criteria are not met for an initial rating higher than 10 percent for the right foot plantar fasciitis with pes planus from November 12, 2009 to March 17, 2014.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.71a, Codes 5020, 5276, 5284 (2014).

3.  But beginning on March 17, 2014, the criteria are met for an even higher rating of 50 percent (rather than just 30 percent) for the bilateral (i.e., left and right foot) plantar fasciitis with pes planus.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.71a, Code 5276 (2014).

4.  The criteria are not met, however, for a compensable rating for the sinusitis.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Code 6513 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic portion of it ("Virtual VA" and Veterans Benefits Management System (VBMS)).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See Gonzales, 218 F.3d at 1380-81.  The Board's analysis, therefore, focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claims.  The Veteran must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  The law requires only that the Board address its reasons for rejecting evidence favorable to him.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

In rendering a decision on appeal, the Board must analyze the competency and credibility of evidence, both lay and medical, which in turn determines its ultimate probative value, account for the evidence that it finds persuasive or unpersuasive, and provide reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 4.3.  When a Veteran seeks benefits and the evidence is in relative equipoise, he prevails.  See Gilbert, supra.  The preponderance of the evidence must be against the claim for benefits instead to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

To this end, VA must:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform him of the information and evidence that VA will obtain; and (3) inform him of the information and evidence he is expected to provide  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Here, these claims seeking higher initial ratings arose in context of the Veteran trying to establish his underlying entitlement to service connection for these disabilities.  These claims since have been granted and he has appealed the "downstream" initial disability ratings assigned.  The underlying claims therefore have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claims.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Here, to this end, the RO provided him the required SOCs, citing the applicable statutes and regulations and containing discussion of the reasons and bases for not assigning higher initial ratings for these disabilities.  He therefore has received all required notice concerning these claims.

VA also has made the required efforts to assist him in obtaining evidence necessary to substantiate his claims.  The file contains his service treatment records (STRs), private treatment records, and VA treatment records.  VA additionally has provided him examinations, the reports of which are adequate to rate his disabilities at issue.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board therefore is proceeding with adjudication of these claims.


General Legal Criteria for Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The degrees of disability specified are considered adequate to compensate him for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation in that the rating is "staged".  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning established ratings); and Fenderson v. West, 12 Vet. App. 119 (1999) (pertaining to initial ratings).  As indicated, the RO already has "staged" the rating for the Veteran's bilateral foot disability since he initially had 10 percent ratings but since March 17, 2014 has had a higher 30 percent rating.  Two 10 percent ratings combine to 20 percent.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  So the increase to 30 percent, even though a collective rating rather than two individual ratings like before, still was an award of additional compensation.


Analysis of the Rating for the Bilateral Foot Disability

As already alluded to, the service-connected bilateral foot disability was initially assigned separate 10 percent ratings for each foot pursuant to 38 C.F.R. § 4.71a, Codes 5099-5020.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  VA regulation also provides that, when a disability not specifically provided for in the rating schedule is encountered it will be rated under a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The use of a "99" Code number indicates that the condition is not one specifically listed.  38 C.F.R. §§ 4.20, 4.27.  

Code 5020 relates to synovitis and, along with all disease under diagnostic codes 5013 through 5024, is rated based on limitation of motion of the affected part as arthritis, degenerative.  See 38 C.F.R. § 4.71a, Code 5024.

Under Code 5003, degenerative arthritis (hypertrophic/osteoarthritis) will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (meaning 0-percent disabling) under the appropriate diagnostic codes, a rating of 10 percent is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a.

When evaluating joint disabilities that are rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, premature or excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling, i.e., noncompensable, under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Code 5003, it does not follow that the maximum rating is warranted under the applicable code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43.

38 C.F.R. § 4.71a, Code 5271 corresponds to limitation of ankle motion and when limitation is "moderate" it warrants a 10 percent rating, whereas "marked" limitation of motion warrants a 20 percent rating.

38 C.F.R. § 4.71a, Code 5276 provides a 10 percent rating for moderate flatfoot (unilateral or bilateral), with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  A higher 30 percent rating bilaterally can be assigned for severe flatfoot with symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  An even higher 50 percent rating bilaterally can be assigned for pronounced flatfoot with symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation and lack of improvement by orthopedic shoes or appliances.

Also potentially applicable is Diagnostic Code 5284 for injuries of the foot, which provides that a 10 percent rating is assigned for moderate foot injuries, 20 percent rating for moderately severe foot injuries, and 30 percent rating for a foot injury that is productive of severe disability.  A note to the rating criteria states that with actual loss of use of a foot, a 40 percent rating is warranted.

These descriptive terms "moderate" "moderately severe" and "severe" among other components of the rating criteria are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Prior to March 17, 2014

On December 2010 QTC examination, the Veteran's complaint specific to his pes planus was constant pain on the bottom of his feet that traveled to his ankles.  On a scale from 1 to 10 he rated the intensity of his pain as 8 and indicated it could be exacerbated by physical activity and relieved by rest and Diclofenac Sodium.  At times of pain he could function with medication.  Pain was present with walking or standing, but he had no weakness, stiffness, swelling or fatigue.  His treatment included arch supports.  Regarding plantar fasciitis, he had constant pain at the heel of both feet that was 7 in intensity.

On examination of the feet, there were no signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  The ankles showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, deformity, malalignment, or subluxation.  The range of motion for both ankles was within normal limits with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no evidence of ankyloses or additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

Palpation of the plantar surface of both feet revealed no tenderness.  With weight bearing and non-weight bearing the alignment of the Achilles tendon was normal, bilaterally.  Regarding pes planus, there was a moderate degree of valgus on the right that could be corrected by manipulation.  There was also moderate forefoot/midfoot malalignment that was could be could be corrected by manipulation.  There was no inward bowing of the superior portion of the os calcis, medial tiling of the upper border of the talus, marked pronation, or the whole foot affected.  The findings of the left foot were identical to those of the right foot.  The examiner indicated the Veteran did not have any limitation with standing and walking.  He required arch supports but not orthopedic or corrective shoes, foot supports, shoe inserts, or built-up shoes.

Private treatment records from Dr. G. E dated September 2011 revealed the Veteran's primary complaint was heel pain.  He reported having occasional pain when first getting up in the morning, when he arose from a sitting position and after prolonged activity on his feet.  There was tenderness along the course of the plantar fascia at the medial calcaneal tubercle up to the apex of the arch that was made somewhat worse with forceful extension of the toes and palpation of the area.  Both feet had some mild edema in the midtarsal areas, but there was no erythema or calor.  The range of motion of the subtalor joint and ankle mortise were essentially pain free and unrestricted.  X-rays revealed some degeneralized midtarsal arthritis along the midtarsal fault and no other significant pathology was seen.

VA treatment records through November 2013 only noted a few complaints of bilateral foot pain.  See Virtual VA CAPRI records.

When considering the evidence in light of the rating criteria, the findings of essentially normal limitation of ankle motion with pain warrants no greater than the initial 10 percent rating already in effect.  There was also no additional limitation of motion after repetitive use or other factors present that would potentially increase the rating.

Rating the disability alternately under Code 5276 would not result in a higher rating since there must be at least evidence of severe flat feet.  Here, the VA examiner found only moderate pes planus and objectively there was no marked deformity, swelling, pain on manipulation or callosities.  Nearly one year later, a private physician noted some edema and pain on manipulation and while these symptoms are contemplated in the criteria for a 30 percent rating, the Board does not find it is enough to assign a higher rating, so no staged rating is warranted.  In making this determination, the Board carefully considered 38 C.F.R. § 4.7, which provides that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower will be assigned.  

While these new symptoms reflect a worsening of the disability, the private physician did not note whether there was objective evidence of marked deformity or characteristic callosities.  The Board acknowledges that not all the criteria must be met to assign a higher rating, but there must be evidence to indicate the disability more closely resembles severe flat feet.  Here, the symptoms are more consistent with moderate pes planus, particularly since other serious manifestations were not shown and in considering the types of situations in which he reported his feet were symptomatic.

Similarly, a higher rating under Code 5284 is not warranted since, as stated, the disability is more consistent with moderate disability rather than the moderately severe disability needed for a higher rating under this code.

Since the evidence is not in equipoise regarding the assignment of a higher rating, the benefit-of-the-doubt doctrine is not applicable in this instance.  Instead, the Board finds that a preponderance of the evidence is against the claim, so a higher rating is denied for this period.  See Gilbert, supra; 38 C.F.R. § 4.3.


Beginning March 17, 2014

Effective March 17, 2014, a single rating of 30 percent for the bilateral foot disability was assigned pursuant to 38 C.F.R. § 4.71a, Code 5276.

The Veteran was afforded a QTC examination on that date, and based on the results finds that an even higher rating of 50 percent is warranted (rather than just a higher, albeit lesser, 30 percent rating).

During the examination, the Veteran complained of having foot pain first thing in the morning and he also reported having foot cramps.  In pertinent part, the evaluating physician indicated there was extreme tenderness of the plantar surfaces of both feet and marked pronation of the feet, and that the Veteran's symptoms were also not relieved by arch support.  These symptoms are consistent with pronounced flat feet; therefore, the evidence supports granting an even higher 50 percent rating under Code 5276, which is the maximum schedular rating under this code.  Moreover, notably, there are no other disabilities of the feet providing for a rating higher than 50 percent.

Accordingly, a higher rating of 50 percent is warranted for the bilateral foot disability under Code 5276 beginning March 17, 2014.

Chronic Sinusitis

The Veteran's chronic sinusitis has been rated as 0-percent disabling, i.e., noncompensable, under 38 C.F.R. § 4.97, Code 6513, which pertains specifically to chronic maxillary sinusitis.

Sinusitis is rated pursuant to Codes 6510-6514, depending on the particular type of sinusitis (pansinusitis, ethmoid, frontal, maxillary, and sphenoid).  The criteria for rating disabilities under these codes are found in the General Rating Formula for Sinusitis, regardless of the specific type. 

Under this formula, a 10 percent rating is warranted for 1 or 2 incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires 3 or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

A Note to the General Rating Formula under 38 C.F.R. § 4.97 provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

Here, the Veteran underwent a QTC examination in March 2013.  He reported being on continuous medication (Flonase and Benadryl), which was required to control the sinus condition.  The examiner indicated that the chronic sinusitis was detected only by imaging studies and that there were no episodes of sinusitis, near constant sinusitis, headaches, pain and tenderness of affected sinus, and purulent discharge or crusting.  The Veteran did not have incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months nor did he have non-incapacitating episodes characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  The Veteran also never had sinus surgery.

A review of VA treatment records dated through November 2013 revealed no treatment for sinusitis.

Based on evidence that sinusitis was only detected by X-ray and no symptoms were reported or found on examination, the Board finds that a compensable rating is not warranted.

Following the RO's denial of the claim, the Veteran's May 2013 notice of disagreement indicated he wanted a 20 percent rating based on his assertion that he suffered from headaches, pain, and oozing discharge.  He added that he took medication daily that sometimes eliminated the pain but at other times only eased it.

It is well-established that a veteran is competent to report his symptoms, so the Board does not question the Veteran's ability to accurately report his symptoms.

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In this instance, the Board finds the Veteran's assertion is not credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Here, the Veteran's statement suggests the symptoms had been ongoing; he did not state they were a recent development, which would be indicative of a worsening of his condition.  It is noteworthy that this statement came on the heels of a QTC examination was conducted merely two months earlier in which he denied having headaches, pain, discharge or crusting.  He has not asserted any inadequacies in the examination or errors in the reporting of information, so the Board finds it to be an accurate reflection of the severity of the sinus condition.  

Furthermore, VA treatment records corroborate that he has been prescribed Cetirizine and Flunisolide daily, but he is not shown to have had reported any of the symptoms noted in his notice of disagreement.  While the lack of medical evidence alone is highly probative in determining if there have been incapacitating episodes since any antibiotics for these episodes would have to be prescribed, it is not dispositive in finding a lay statement is not credible.  Nevertheless, it may be used in weighing the credibility of the statement.  The Board therefore finds that the absence of complaints or findings in treatment records coupled with the absence of complaints or findings on an examination specifically for sinusitis is very probative.  As this evidence is probative and contradicts the Veteran's assertion, his statement lacks credibility.  The Board concludes the Veteran has not had the requisite 4 to 6 incapacitating episodes during a 12 month period needed to assign a compensable rating for sinusitis.

Since a preponderance of the evidence is against the claim, the Veteran is not afforded the benefit-of-the-doubt and the claim for a higher rating is denied.

Extra-schedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected disabilities in considering whether he is entitled to an extra-schedular rating.


According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

According to Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral foot disability and sinusitis with the established criteria found in the Rating Schedule for these disabilities shows that the rating criteria reasonably describe his disability level and symptomatology, as discussed above.

The pain, deformity, calluses, and ineffectiveness or orthopedic shoes or appliances are all expressly contemplated by the Rating Schedule and there is no probative evidence of incapacitating or nonincapacitating episodes of sinusitis.  Inherent in these assigned ratings are the associated functional loss and limitations on is activities associated with these disabilities.  There is no indication that his bilateral foot disability or chronic sinusitis results in any symptoms that fall so far outside the Rating Schedule as to render its application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, 
extra-schedular referral still would not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless where Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's disabilities do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  

He has not been hospitalized for these disabilities and he has not made any assertions that these disabilities have interfered with his work to a level that is above and beyond that already contemplated by the assigned ratings.  38 C.F.R. §§ 4.1, 4.15.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

An initial rating higher than 10 percent prior to March 17, 2014 for the left foot plantar fasciitis with pes planus is denied.

An initial rating higher than 10 percent prior to March 17, 2014 for the right foot plantar fasciitis with pes planus is denied.

However, as of March 17, 2014, an even greater 50 percent rating (not instead just a 30 percent rating) is granted for the bilateral (left and right foot) plantar fasciitis with pes planus, subject to the statues and regulations governing payment of VA compensation.

But an initial compensable rating for the chronic sinusitis is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


